Case 2:19-cv-00261-RSP Document 35 Filed 05/11/20 Page 1 of 4 PageID #: 236



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 Piney Woods ER III LLC dba                §
 Excel ER,                                 §
             Plaintiff,                    §
                                           §     Case No.: 2:19-CV-00261- RSP
                                           §
                                           §
 v.                                        §
                                           §
 Centene Corporation;                      §
 Celtic Insurance Company dba              §
 Arkansas Health & Wellness                §
 Insurance Co.,                            §

                Defendants

      [PROPOSED] ORDER GRANTING JOINT MOTION FOR CONTINUANCE
                AND TO AMEND DOCKET CONTROL ORDER

       This matter comes before the Court on the Joint Motion For Continuance and to Amend

Docket Control Order (Doc. No. 22). The Court, having reviewed the joint motion, finds that it

should be and hereby is GRANTED. The Court hereby enters the following Amended Docket

Control Order:

 Original Date          New Date                                 Event
 August 3, 2020     November 16, 2020   Jury Selection - 9:00 a.m. in Marshall, Texas before
                                        Judge Roy Payne
 July 17, 2020      November 9, 2020    Pretrial Conference - 9:00 a.m. in Marshall, Texas
                                        before Judge Roy Payne
 July 9, 2020       November 2, 2020    File Joint Pretrial Order, Proposed Jury Instructions
                                        and the Form of the Verdict, Responses to Motions in
                                        Limine, Updated Exhibit Lists, Updated Witness
                                        Lists, and Updated Deposition Designations.
 July 2, 2020       October 26, 2020    File Motions in Limine

                                        The parties are ordered to meet and confer on their
                                        respective motions in limine and advise the court of
                                        any agreements in this regard by 1:00 p.m. three
                                        (3) business days before the pretrial conference. The
                                        parties shall limit their motions in limine to those
 Case 2:19-cv-00261-RSP Document 35 Filed 05/11/20 Page 2 of 4 PageID #: 237



                                                    issues which, if improperly introduced into the trial
                                                    of the case would be so prejudicial that the court
                                                    could not alleviate the prejudice with appropriate
                                                    instruction(s).
 July 2, 2020           October 26, 2020            *Notify Deputy Clerk in Charge regarding the date
                                                    and time by which juror questionnaires shall be
                                                    presented to accompany by jury summons if the
                                                    Parties desire to avail themselves the benefit of using
                                                    juror questionnaires.1
 June 30, 2020          October 23, 2020            File Notice of Request for Daily Transcript or Real
                                                    Time Reporting
                                                    If a daily transcript or real time reporting of court
                                                    proceedings is requested for trial, the party or parties
                                                    making said request shall file a notice with the Court
                                                    and e-mail the Court Reporter, Shelly Holmes, at
                                                    shelly_holmes@txed.uscourts.gov.
 June 18, 2020          October 5, 2020             Serve Pretrial Objections
 June 18, 2020          September 28, 2020          Serve Pretrial Disclosures
 June 18, 2020          September 28, 2020          Response to Dispositive Motions (including Daubert
                                                    Motions). 2 Responses to dispositive motions filed
                                                    prior to the dispositive motion deadline, including
                                                    Daubert Motions, shall be due in accordance with
                                                    Local Rule CV-7(e). Motions for Summary Judgment
                                                    shall comply with Local Rule CV-56.
 June 4, 2020           September 14, 2020          Deadline to for Filing Dispositive Motions and any
                                                    other motions that may require a hearing: including
                                                    Daubert motions.
 June 4, 2020           September 14, 2020          Defendant to Identify and Give Notice of Trial
                                                    Witnesses

 May 28, 2020           September 7, 2020           Plaintiff to Identify and Give Notice of Trial
                                                    Witnesses

 May 21, 2020           August 31, 2020             File Response to Amended Pleadings
 May 7, 2020            August 24, 2020             Deadline to File Amended Pleadings
                                                    (It is not necessary to file a Motion for Leave to
                                                    Amend before the deadline to amend pleadings. It



          1 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance
of Voir Dire.
          2 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a
motion in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by
movant and has no evidence to offer in opposition to the motion.” Local Rule CV-7(e) provides that a party
opposing a motion has 14 days, in addition to any added time permitted under Fed. R. Civ. P. 6(d), in which to
serve and file a response and any supporting documents, after which the court will consider the submitted motion for
decision.
                                                           2
 Case 2:19-cv-00261-RSP Document 35 Filed 05/11/20 Page 3 of 4 PageID #: 238



                                                  is necessary to file a Motion for Leave to Amend
                                                  after the amended pleadings date set forth herein.)
 April 30, 2020        August 21, 2020            Discovery Deadline
 April 23, 2020        August 7, 2020             Deadline to file Motions to Compel Regarding
                                                  Discovery Disputes
 April 23, 2020        July 31, 2020              Defendant to Designate Expert Witnesses 3
                                                  Expert witness report due
                                                  Refer to Local Rules for required information
 April 9, 2020         July 10, 2020              Plaintiff to Designate Expert Witnesses4
                                                  Expert witness report due
                                                  Refer to Local Rules for required information

                                           OTHER LIMITATIONS

1.      All depositions to be read into evidence as part of the parties’ case-in-chief shall be
EDITED so as to exclude all unnecessary, repetitious, and irrelevant testimony; ONLY those
portions which are relevant to the issues in controversy shall be read into evidence.


2.      The Court will refuse to entertain any motion to compel discovery filed after the date of
this Order unless the movant advises the Court within the body of the motion that counsel for the
parties have first conferred in a good faith attempt to resolve the matter. See Eastern District of
Texas Local Rule CV-7(h).


3.      The following excuses will not warrant a continuance nor justify a failure to comply with
the discovery deadline:
       (a)       The fact that there are motions for summary judgment or motions to dismiss

                 pending;

       (b)       The fact that one or more of the attorneys is set for trial in another court on the

                 same day, unless the other setting was made prior to the date of this order or was

                 made as a special provision for the parties in the other case;



         3 Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim Defendants, shall
designate Expert Witnesses specific to such counterclaims at this deadline.
         4 Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses specific to such
counterclaims at this deadline.
                                                         3
 Case 2:19-cv-00261-RSP Document 35 Filed 05/11/20 Page 4 of 4 PageID #: 239



         (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate

                that it was impossible to complete discovery despite their good faith effort to do

                so.

4.       Mediation shall be attended, in person, by named parties (if an individual) or by a fully
authorized representative (if not an individual) and by lead counsel. Third party insurance
carriers who may be obligated to indemnify a named party and/or who owe a defense to any
party shall also attend mediation, in person, by means of a fully authorized representative. Non-
compliance with these directives shall be considered an intentional failure to mediate in good
faith.
5.       Any motion to alter any date on the DCO shall take the form of motion to amend the
DCO. The motion to amend the DCO shall include a proposed order that lists all of the
remaining dates in one column (as above) and the proposed changes to each date in an additional
adjacent column (if there is no change for a date the proposed date column should remain blank
or indicate that it is unchanged). In other words, the DCO in the proposed order should be
complete such that one can clearly see all the remaining deadlines and the changes, if any, to
those deadlines, rather than needing to also refer to an earlier version of the DCO.


SIGNED this ________ day of May, 2020.




                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  4
